ACCEPTED
                                                                             04-15-00005-CV
                                                                 FOURTH COURT OF APPEALS
                                                                      SAN ANTONIO, TEXAS
                                                                        9/23/2015 4:16:16 PM
                                                                              KEITH HOTTLE
                                                                                      CLERK

                        NO. 04-15-00005-CV

                                                           FILED IN
                  IN THE COURT OF APPEALS    4th COURT OF APPEALS
              FOURTH COURT OF APPEALS DISTRICTSAN ANTONIO, TEXAS
                     SAN ANTONIO, TEXAS      09/23/2015 4:16:16 PM
                                                        KEITH E. HOTTLE
                                                             Clerk


          IN RE ESTATE OF JACK HIROMI IKENAGA, SR., DECEASED


     ON APPEAL FROM THE PROBATE COURT NO. 1, BEXAR COUNTY, TEXAS
             HONORABLE POLLY JACKSON SPENCER PRESIDING
                      CAUSE NO. 2011-PC-4330


        BRIEF OF APPELLEES JACK H. IKENAGA, JR.,
      NANCY SUMNERS, CHRISTINE IKENAGA, PATRICK
          GASIOROWSKI, AND ERIC J. GOODMAN


FORD MURRAY, PLLC                     HOUSTON DUNN, PLLC
William H. Ford                       Samuel V. Houston, III
State Bar No. 07246700                State Bar No. 24041135
Veronica S. Wolfe                     4040 Broadway, Suite 440
State Bar No. 24066095                San Antonio, Texas 78209
10001 Reunion Place, Suite 640        (210) 775-0882 – Telephone
San Antonio, Texas 78216              (210) 826-0075 – Fax
(210) 731-6400 – Telephone            sam@hdappeals.com
(210) 731-6401 – Fax
bill.ford@fordmurray.com              PRICHARD HAWKINS YOUNG, LLP
veronica.wolfe@fordmurray.com         Shelayne Clemmer
                                      State Bar No. 24044733
                                      Kevin M. Young
                                      State Bar No. 22199700
                                      10101 Reunion Place, Suite 600
                                      San Antonio, Texas 78216
                                      (210) 477-7400 – Telephone
                                      (210) 477-7450 – Fax
                                      sclemmer@phy-law.com
                                      kyoung@phy-law.com
               ATTORNEYS FOR APPELLEES
       ORAL ARGUMENT CONDITIONALLY REQUESTED
               IDENTITY OF PARTIES AND COUNSEL

     The following is a list of all parties to this appeal and the names and

addresses of those parties’ counsel:

APPELLANT/PLAINTIFF                    APPELLATE/TRIAL COUNSEL
Sandra Ikenaga                         David L. McLane
                                       ATTORNEY AT LAW
                                       9901 IH-10 West, Suite 695
                                       San Antonio, Texas 78230

                                       TRIAL COUNSEL
                                       Jason B. Ostrom
                                       Nicole K. Sain
                                       OSTROM MORRIS, PLLC
                                       6363 Woodway, Suite 300
                                       Houston, Texas 77006

                                       Roland C. Colton
                                       COLTON LAW GROUP
                                       28202 Cabot Road, 3rd Floor
                                       Laguna Niguel, California 92677

                                       Philip M. Ross
                                       ATTORNEY AT LAW
                                       1006 Holbrook Road
                                       San Antonio, Texas 78218

APPELLEE/DEFENDANT                     APPELLATE COUNSEL
Jack H. Ikenaga, Jr.,                  Samuel V. Houston, III
                                       HOUSTON DUNN, PLLC
                                       4040 Broadway, Suite 440
                                       San Antonio, Texas 72809

                                       TRIAL/APPELLATE COUNSEL
                                       William H. Ford
                                       Veronica S. Wolfe
                                       FORD MURRAY, PLLC
                                       10001 Reunion Place, Suite 640
                                       San Antonio, Texas 78216
                                    J. Ken Nunley
                                    THE NUNLEY FIRM
                                    1580 South Main, Suite 200
                                    Boerne, Texas 78006

                                    Michael J. Cenatiempo
                                    CENATIEMPO & DITTA, L.L.P.
                                    770 South Post Oak Lane, Suite 500
                                    Houston, Texas 77056


APPELLEES/DEFENDANTS                TRIAL/APPELLATE COUNSEL
Nancy Sumners, Christine            Shelayne Clemmer
Ikenaga, Patrick Gasiorowski, and   Kevin M. Young
Eric J. Goodman                     PRICHARD HAWKINS YOUNG, LLP
                                    10101 Reunion Place, Suite 600
                                    San Antonio, Texas 78216

APPELLEE/DEFENDANT                  APPELLATE COUNSEL
ACCC Holding Corporation            Roger L. McCleary
                                    Nicholas Stepp
                                    BEIRNE, MAYNARD & PARSONS, L.L.P.
                                    1300 Post Oak Boulevard
                                    Suite 2500
                                    Houston, Texas 77056
                                    TRIAL/APPELLATE COUNSEL
                                    Joseph S. Cohen
                                    Roger L. McCleary
                                    BEIRNE, MAYNARD & PARSONS, L.L.P.
                                    1300 Post Oak Boulevard
                                    Suite 2500
                                    Houston, Texas 77056


APPELLEE/DEFENDANT                  TRIAL/APPELLATE COUNSEL
William D. Bailey                   Mark Stanton Smith
                                    HEARD & SMITH, L.L.P.
                                    3737 Broadway, Suite 310
                                    San Antonio, Texas 78209




                                     ii
                                   TABLE OF CONTENTS
                                                                              Page
IDENTITY OF PARTIES AND COUNSEL ..................................................... i
TABLE OF CONTENTS ................................................................................ iii
TABLE OF AUTHORITIES ........................................................................... v
STATEMENT OF THE CASE ...................................................................... vii
STATEMENT REGARDING ORAL ARGUMENT...................................... viii
ISSUES PRESENTED ................................................................................ viii
STATEMENT REGARDING THE CLERK’S RECORD .............................. viii
STATEMENT OF FACTS ............................................................................... 1
        I.      Jack Ikenaga, Sr.’s Death Results in Litigation Between His
                Widow and Members of the Ikenaga Family. ............................. 1
                A.      Sandra Initiates a Probate Proceeding and Seeks to Be
                        Named as the Estate’s Administrator. .............................. 1
                B.      Sandra Files Suit Against the Appellees and Others and
                        Alleges Numerous Claims. ................................................ 2
                C.      Appellees Respond with Counterclaims and Motions for
                        Summary Judgment and Other Related Motions. ............ 5
                D.      The Trial Court Grants Objections to Some of Sandra’s
                        Summary Judgment Evidence, Grants the Motions for
                        Summary Judgment, and Severs Sandra’s Claims
                        Against AHC. ..................................................................... 8
        II.     The Parties Reach a Settlement, and the Trial Court Enters a
                Final Judgment......................................................................... 10
        III.    Sandra Willingly Accepts the Benefits Conferred to Her Under
                the Final Judgment................................................................... 12
SUMMARY OF THE ARGUMENT.............................................................. 14
ARGUMENT.................................................................................................15
        I.      The Final Judgment Must Be Affirmed. ....................................15
                A.      Sandra Has Waived the Ability to Challenge the Final

                                                    iii
                         Judgment By Accepting the Benefits of That Judgment. .15
                B.       Sandra Did Not Preserve Her Complaint That the Final
                         Judgment Does Not Comply With the Settlement
                         Agreement. ...................................................................... 16
                C.       There Is Strict Compliance Between the Final Judgment
                         and the Settlement Agreement........................................ 18
                         1.      The settlement agreement specifically referenced
                                 Jack Sr.’s will and Christine’s claim against the
                                 estate. ..................................................................... 18
                         2.      Sandra was not entitled to any indemnification
                                 by virtue of the settlement. .................................... 20
                         3.      Sandra was not entitled to any Lexus by virtue
                                 of the settlement. ................................................... 22
        II.     The Court Does Not Review the Trial Court’s Summary
                Judgment Orders in Determining Whether the Final
                Judgment Should Be Reversed. ................................................ 25
                A.       Sandra Misreads the Trial Court’s Order; It Did
                         Consider Much of Sandra’s Summary Judgment
                         Evidence When It Ruled on Appellees’ No-Evidence
                         Motions for Summary Judgment. ................................... 25
                B.       Even If the Court Was Required to Review the Merits
                         of the Summary Judgment Orders, Sandra Has
                         Waived Any Issue Regarding the Summary Judgments. 26
        III.    Conclusion and Prayer.............................................................. 28
CERTIFICATE OF COMPLIANCE .............................................................. 31
CERTIFICATE OF SERVICE....................................................................... 31
APPENDIX ....................................................................................................A




                                                     iv
                               TABLE OF AUTHORITIES

                                                                                               Page
CASES
Birmingham-Queen v. Whitmire,
  No. 04-05-00646-CV, 2006 WL 1539587
  (Tex. App.—San Antonio June 7, 2006, no pet.) (mem. op.) ................... 26
Chandler v. CSC Applied Techs., LLC,
 376 S.W.3d 802 (Tex. App.—Houston [1st Dist.] 2012, pet. denied)....... 27
City of Brownsville v. Alvarado, 897 S.W.2d 750 (Tex. 1995) ................... 27
Clanin v. Clanin,
  918 S.W.2d 673 (Tex. App.—Fort Worth 1996, no writ) .......................... 24
Doncaster v. Hernaiz,
 161 S.W.3d 594 (Tex. App.—San Antonio 2005, no pet.) ........................ 26
General Motors Corp. v. Gayle,
 951 S.W.2d 469 (Tex. 1997) (orig. proceeding)........................................ 26
Leedy v. Leedy,
  399 S.W.3d 335 (Tex. App.—Houston [14th Dist.] 2013, no pet.) ...... 15, 16
McLendon v. McLendon,
 847 S.W.2d 601 (Tex. App.—Dallas 1992, writ denied) ..................... 18, 24
PGP Gas Prods., Inc. v. Fariss, 620 S.W.2d 559 (Tex. 1981) ................. 16, 17
R.H. v. Smith, 339 S.W.3d 756 (Tex. App.—Dallas 2011, no pet.) .............. 24
Rosales v. Rosales,
 No. 04-05-00906-CV, 2006 WL 2955602
 (Tex. App.—San Antonio Oct. 18, 2006, pet. denied)
 (mem. op. on reh’g) ....................................................................... 18, 19, 24
Salmon v. Salmon, 395 S.W.2d 29 (Tex. 1965) ........................................... 19
Stephens v. Dolcefino,
  126 S.W.3d 120 (Tex. App.—Houston [1st Dist.] 2003),
  pet. denied, 181 S.W.3d 741 (Tex. 2005) .................................................. 28
Tex. State Bank v. Amaro, 87 S.W.3d 538 (Tex. 2002) ...............................15




                                                  v
Tri-Steel Structures, Inc. v. Baptist Found. of Tex.,
  166 S.W.3d 443 (Tex. App.—Fort Worth 2005, pet. denied) ................... 26
Vickrey v. Am. Youth Camps, Inc.,
  532 S.W.2d 292 (Tex. 1976) (per curiam) ................................................ 18

RULES
TEX. R. APP. P. 33.1(a) ............................................................................ 16, 28
TEX. R. APP. P. 38.1(h) ................................................................................. 28
TEX. R. APP. P. 44.1 ...................................................................................... 27




                                                     vi
                         STATEMENT OF THE CASE

Nature of the Case:

      Following the death of her husband, Jack H. Ikenaga Sr., Sandra Ikenaga

initiated probate proceedings and eventually sued her step-children, her son,

the estate’s temporary administrator, and ACCC Holding Corporation. 1 CR

32, 277, 329. Appellees1 responded with counterclaims. 2 CR 1055, 1064. The

parties were eventually able to settle their competing claims. The terms of the

settlement agreement were dictated into the record, and all parties approved

of those terms. 15 RR 3, 22-25. The settlement required appellees to prepare a

final written agreement that would be signed by all parties. 15 RR 5. When

Sandra refused to sign, appellees moved for entry of a final judgment based

upon the settlement agreement. 17 RR 1.

Trial Court:

      The Honorable Polly Jackson Spencer, Judge of the Probate Court No. 1,

Bexar County, Texas. 2

Trial Court Disposition:

      The trial court rendered a final judgment based upon the parties’

settlement agreement. 7 CR 4672.




1The term “appellees” refers to Jack H. Ikenaga, Jr., Nancy Sumners, Christine Ikenaga,
Patrick Gasiorowski, and Eric J. Goodman.
2The proceedings were initially docketed in Probate Court No. 2 before Judge Rickhoff. He
later recused himself. 7 CR 4526.


                                           vii
            STATEMENT REGARDING ORAL ARGUMENT

      The record plainly demonstrates that the judgment should be affirmed in

all respects. As a result, oral argument is not necessary. Nonetheless, should

the Court grant appellant’s request for oral argument, appellees reserve the

right to participate in the oral argument.



                          ISSUES PRESENTED
      Appellees disagree with appellant’s statement of the issues presented.
Instead, appellees believe this case presents the following issues:

      1.     Sandra Ikenaga has waived any challenge to the final
             judgment because she has accepted the benefits of the
             judgment she now seeks to have set aside.

      2.     Sandra Ikenaga is barred from challenging the final
             judgment because she did not preserve her complaint that
             the final judgment does not comply with the settlement
             agreement.

      3.     The final judgment must be affirmed because the final
             judgment strictly complies with the settlement agreement.



           STATEMENT REGARDING THE CLERK’S RECORD
      The clerk’s record does not include complete copies of all items
described in the index. Appellees have requested the clerk to prepare a
supplemental/corrected clerk’s record. For the Court’s convenience, omitted
documents are included in the appendix to this brief.




                                     viii
TO THE HONORABLE FOURTH COURT OF APPEALS:

      Appellees Jack H. Ikenaga, Jr., Nancy Sumners, Christine Ikenaga,

Patrick Gasiorowski, and Eric J. Goodman file this brief asking the Court to

affirm the final judgment.

                            STATEMENT OF FACTS

I.    Jack Ikenaga, Sr.’s Death Results in Litigation Between His
      Widow and Members of the Ikenaga Family.
      Jack Ikenaga, Sr. married Sandra Ikenaga in 1988. 3 CR 2099. Both had

been married before and had children from those marriages. 17 RR 16-20.

Jack Sr. had 4 children, Jack Ikenaga, Jr., Nancy Ikenaga Sumner, Linda

Ikenaga Gasiorowski, and Christine Ikenaga. 6 CR 4230-31. Linda Ikenaga

Gasiorowski predeceased Jack Sr., and she is survived by her son, Patrick

Gasiorowski. 17 RR 23-24.3 Sandra had one child from her prior marriage,

Eric J. Goodman. See 6 CR 4231; 17 RR 19, 24.

      A.     Sandra Initiates a Probate Proceeding and Seeks to Be
             Named as the Estate’s Administrator.
      Jack Sr. died on September 30, 2011. 1 CR 31. A month or so later,

Sandra initiated a probate proceeding in Bexar County, which was docketed in

Probate Court No. 2. 1 CR 32. At that time, Sandra sought to be named

temporary administrator over Jack Sr.’s estate. 1 CR 32. Sandra’s application




3Jack Sr. had another child during his first marriage, Bonnie Jean Ikenaga. 17 RR 18. She,
however, passed away while an infant. 17 RR 18.
was granted, and she was named temporary administrator by court order on

November 9, 2011. 7 CR 4434.

         On the same day, Jack filed an application to probate Jack Sr.’s will,

which named Jack Jr. as executor. 1 CR 42, 48. The application was docketed

in Probate Court No. 1 in a separate cause number. 1 CR 48. Jack’s application

was later consolidated into the proceeding initiated by Sandra. 7 CR 4438. 4

         Jack Jr. contested Sandra’s appointment, and he sought the

appointment of a new administrator. 1 CR 41. Consistent with Jack Jr.’s

objection, the trial court removed Sandra as temporary administrator. 7 CR

4439. In her place, the trial court named William Bailey, a San Antonio

attorney, as the estate’s temporary administrator. 7 CR 4441. All parties

agreed to Mr. Bailey’s appointment as a “neutral” administrator. 7 CR 4441.

         B.     Sandra Files Suit Against the Appellees and Others and
                Alleges Numerous Claims.
         Sandra filed suit against her step-children, step-grandchild, her son, and

Bailey. 1 CR 277-78. Sandra’s primary complaint was that Jack Sr. had given

away stock and other interests in companies that he acquired while the two

were married. 1 CR 279. In her pleadings, Sandra was most concerned with

Jack Sr.’s conveyances of his stock in ACCC Holding Corporation (AHC).5 1 CR

280.

4Sandra initially opposed Jack Jr.’s application to probate Jack Sr.’s will. See 1 CR 89. After
she filed her claims against appellees, she formally sought to join in the pending probate of
Jack Sr.’s will. 1 CR 91
5   AHC is a holding company for several insurance-related businesses. The particulars of its

                                               2
      Jack Sr. initially received 265.7 AHC shares in May of 1997 while in

Georgia. 1 CR 281; 3 CR 1874, 1878, 1887, 2099. Jack acquired more AHC

shares over time pursuant to his employment agreement with the company. 1

CR 281; 3 CR 1958-59. In January 2000 and September 2001, Jack Sr.

conveyed AHC shares to his children and Sandra’s son. 1 CR 281-82; Appx. B

(Jack Jr. affidavit). Several years later, Jack Sr. and Jack Jr. entered into a

stock purchase agreement wherein Jack Jr. agreed to purchase some of Jack

Sr.’s shares. 1 CR 282. 6 Sandra alleged that the transfers and the stock

purchase agreement were wrongful. 1 CR 280-85.

      Sandra also complained about actions taken with respect to other

businesses formed by Jack Sr., asserting that Jack Sr. wrongfully transferred

his interests in Isthmus, Inc. to his children. 1 CR 287. Sandra also made

various complaints as to the manner in which profits were distributed from

Isthmus, Inc. and another business, IBI Group Holdings, LLC, and generally

alleged that there had been wrongful transfers of money and property. 1 CR

285-88.

      Based upon the foregoing allegations, Sandra alleged a number of claims

against appellees. As the administrator of the estate, Bailey stood in the shoes

of the decedent. As such, Bailey was sued in his capacity as temporary

operation and the circumstances surrounding its formation are not relevant to the issues
presented in this appeal. Nonetheless, a history is set out in AHC’s motion for summary
judgment. See 3 CR 1990-92; see also 3 CR 1898.
6 Under that agreement, Jack Jr. agreed to purchase 102.46 shares in AHC for
$9,083,961.18 in December 2008. See Appx. B (Exhibit 6 to Jack Jr.’s affidavit).


                                           3
administrator by Sandra for the claims she had against Jack Sr. for the various

stock transfers, because Sandra alleged that Jack Sr., her husband, had

breached fiduciary duties owed to her and committed constructive fraud. 1 CR

291-92, 299. Sandra alleged multiple fraud theories against all appellees,

including fraud on the community, fraud by nondisclosure, and traditional

fraud by misrepresentation. 1 CR 293-97. Sandra also alleged a conspiracy to

defraud claim. 1 CR 297.

       Complaining generally about various transfers of property, Sandra

alleged claims for unjust enrichment, money had and received, and

conversion. 1 CR 299-301. Sandra also included a claim under the Declaratory

Judgments Act, asking that the transfers of AHC stock be set aside under the

Texas Uniform Fraudulent Transfer Act and under the common law. 1 CR 301-

03. The petition also included requests for a constructive trust and an

accounting. 1 CR 303. The petition concluded with an identity theft claim. 1 CR

304.

       In separate petitions, Sandra filed claims against Jack Jr., Amegy Bank,

and Bailey. 1 CR 329. The first involved a loan agreement with Amegy Bank,

and Sandra’s request for a declaration that the loan is invalid. 1 CR 389-30.

The other petition involved a declaratory judgment claim wherein Sandra

sought a declaration that a survivorship provision in a joint bank account held

by Jack Jr. and Jack Sr. is invalid. 1 CR 323-24. The petition also repeated

many of the claims that were included in the earlier petition, such as breach of


                                       4
fiduciary duty, conversion, money had and received, constructive fraud, unjust

enrichment, and conspiracy. 1 CR 325-26. These claims were all focused upon

the funds contained in the joint bank account. 1 CR 325-26.

      C.     Appellees Respond with Counterclaims and Motions for
             Summary Judgment and Other Related Motions.
      Nancy, Christine, Patrick, and Eric asserted counterclaims against

Sandra. 2 CR 1055. The claims included unjust enrichment, violations of the

Texas Theft Liability Act, fraud, conversion, breach of fiduciary duty, and

waste relating to tax refund for the 2011 tax year. 2 CR 1055, 1057. Jack Jr.

also filed similar tort claims, as well as a claim for intentional infliction of

emotional distress, a request for a declaratory judgment regarding Sandra’s

obligation for community property debts, a reimbursement claim, and a

request for an accounting. 2 CR 1068-71. They also sought declarations that

Jack Sr.’s original 265.7 AHC shares and his interest in Auto Computer and

Imaging, Inc. were his separate property. 2 CR 1073; 3 CR 1517, 1598.

      Appellees also made claims against the estate. 7 Only two of those claims

are relevant to this appeal. Christine made a claim against the estate for

$200,000.00 arising out of a loan she made to her father for a business

venture that never came to fruition. 6 CR 3989. AHC made a separate claim

against the estate for roughly $489,000.00. 15 RR 14. This figure represented


7Nancy, Christine, Patrick, Eric, Jack Jr., and AHC filed cross claims against the estate
regarding an indemnity provision in the stock purchase agreement between Jack Jr. and
Jack Sr. 2 CR 1058-59, 1071-73. That provision is not at issue in this appeal.


                                           5
tax liability associated with the liquidation of Jack Sr.’s deferred compensation

plan at AHC. 15 RR 14.

      AHC separately sought summary judgment with respect to all of

Sandra’s claims. 3 CR 1985. AHC also filed a motion to apply foreign law in

resolving its defense to Sandra’s claim under the Uniform Commercial Code. 3

CR 1826. As it relates to the 265.7 AHC shares and other property acquired by

Jack Sr. while he was domiciled in Georgia, a common law property state,

AHC asked the court to apply that state’s law in determining whether the

property was his separate property. 3 CR 1826. The other appellees joined in

that motion. 3 CR 2048.

      Similar to AHC, Jack Jr., Nancy, Christine, Patrick, and Eric sought a

partial summary judgment seeking a declaration that Jack Sr.’s 265.7 AHC

shares and his interest in Auto Computer & Imaging, Inc. were his separate

property because they were acquired by him while he was domiciled in

Georgia. 3 CR 2056-57. Because the AHC shares were Jack Sr.’s separate

property, appellees asserted that any transfer of those shares could not be

wrongful. 3 CR 2056-60. Appellees also moved for summary judgment on

their statute of limitations affirmative defense, asserting that Sandra’s claims

arising out of any disposition of Jack Sr.’s interest in AHC, Isthmus, Inc., or

IBI Group Holdings, LLC were time barred. 3 CR 2057.

      Nancy, Christine, Patrick, and Eric also filed a no-evidence motion for

summary judgment, arguing that there was no evidence to support one or


                                       6
more of the elements of Sandra’s claims for fraud, conspiracy, unjust

enrichment, money had and received, the declaratory judgment claim to set

aside stock transfers, and all claims asserted against Patrick. 3 CR 1840-50.

Jack Jr. filed a similar no-evidence motion for summary judgment. 3 CR 1976.

      Sandra responded to the appellees’ motions, and a single hearing was

held on September 17, 2014. The trial court first took up the appellees’

objections to Sandra’s summary judgment responses and evidence. 13 RR 3-

10. Appellees objected to the timeliness of Sandra’s responses. 13 RR 3-4. In

response to the partial motion for summary judgment ground on limitations,

appellees objected to Sandra’s reliance upon the discovery rule because it had

not been previously pleaded. 13 RR 3. Citing insufficient pleadings, appellees

also objected to Sandra’s reliance upon a new theory, namely that Jack Sr. had

not complied with provisions in the AHC Shareholder Agreement that restrict

the transfer of AHC stock. 13 RR 3. As for the no-evidence motions for

summary judgment, there was an objection to Sandra’s failure to authenticate

discovery responses attached as summary judgment evidence. 13 RR 4.

Finally, AHC made an objection as to all matters and evidence in Sandra’s

response to its motion for summary judgment that were not supported by her

pleadings. 13 RR 3.




                                      7
      D.    The Trial Court Grants Objections to Some of Sandra’s
            Summary Judgment Evidence, Grants the Motions for
            Summary Judgment, and Severs Sandra’s Claims Against
            AHC.
      The trial court denied in part and sustained in part the appellees’

objections to Sandra’s summary judgment response and evidence. The trial

court overruled the objections to the timeliness of Sandra’s responses. 13 RR

9-10; 7 CR 4623. But the trial court sustained the objections based upon

Sandra’s failure to plead the discovery rule and the contractual provisions

restricting transfers of AHC stock. 13 RR 10. The trial court also sustained the

objections to unauthenticated discovery responses that were attached to

Sandra’s summary judgment response. 13 RR 91. Finally, the trial court

sustained AHC’s objections to matters and evidence that were not supported

by Sandra’s pleadings. 7 CR 4624.

      The trial court granted all other relief requested by appellees. The

resulting orders disposed of all of Sandra’s claims against AHC and most of the

claims asserted against the other appellees. With respect to the motions

addressing Jack Sr.’s separate property interests in AHC stock and Auto

Computer and Imaging, Inc., the trial court granted the motion to apply

foreign law. 13 RR 27; 7 CR 4606.

      The trial court also granted the appellee’s partial motion for summary

judgment. 7 CR 4617. Based upon the order, the trial court concluded that

Jack Sr.’s 265.7 AHC shares as well as his interest in Auto Computer and




                                       8
Imaging, Inc. 8 were his separate property. 7 CR 4617. Because the AHC shares

were Jack Sr.’s separate property, any claim arising from Jack Sr.’s disposition

of those shares failed as a matter of law. 3 CR 4617. Finally, the trial court

ruled that limitations barred Sandra’s claims for fraud on the community,

actual fraud, fraud by nondisclosure, conspiracy to defraud, unjust

enrichment, and money had and received. 7 CR 4617-18.

      Appellees’ no-evidence motions for summary judgment were granted in

their entirety, disposing of Sandra’s claims for fraud on the community, actual

fraud, fraud by nondisclosure, conspiracy, unjust enrichment, and money had

and received. 7 CR 4611-13. The order also disposed of Sandra’s declaratory

judgment claim to set aside the AHC stock transfers, both under the Texas

Uniform Fraudulent Transfer Act and the common law. 7 CR 4613.

      The resulting summary judgment order on appellees’ no evidence

motions for summary judgment incorporated the trial court’s evidentiary

rulings made during the hearing. Although the trial court had granted

objections to Sandra’s evidence supporting her response to the no-evidence

motions for summary judgment, a disagreement arose over the breadth of the

trial court’s ruling and how it would be reflected in the order. 13 RR 91-92, 94-

95.




8Appellees alleged that Auto Computer and Imaging, Inc.’s assets were used to capitalize
Isthmus, Inc. when that corporation was formed. See 2 CR 1065, 1073.


                                           9
       The principle issue concerned Sandra’s reliance upon evidence that

appellees had attached to their partial motion for summary judgment. See 4

CR 2579; 13 RR 84, 97-98. Sandra had cited to appellees’ evidence in opposing

the no-evidence motions for summary judgment. 4 CR 2579. Sandra’s counsel

wanted it made clear that the trial court was considering the evidence

referenced by Sandra in determining whether to grant summary judgment. 13

RR 97-99. Consistent with that request, the order recites that the trial court

considered the motions for summary judgment, argument of counsel,

“deposition evidence presented and attached to the response, as well as any

exhibits attached to Defendants’ Motions for Summary Judgment.” 7 CR

4611. 9

       By granting AHC’s motion for summary judgment, the trial court

disposed of all of Sandra’s claims against AHC. 7 CR 4623-24. To make the

summary judgment order final, Sandra’s claims against the company were

severed into a separate cause, In re: Estate of Jack Hiromi Ikenaga, Sr.,

Deceased; Sandra Ikenaga vs. ACCC Holding Corporation, No. 2011-PC-

4330-B, on October 6, 2014. 7 CR 4627.

II.    The Parties Reach a Settlement, and the Trial Court Enters a
       Final Judgment.
       In October 2014, the parties entered into a settlement agreement that

would end the litigation. 15 RR 3. The settlement agreement was dictated into

9This is contrary to appellant’s assertion that the trial court improperly excluded and failed
to consider “evidence properly before the [c]ourt.”


                                             10
the record, and all of the parties approved of its terms. 15 RR 3-8, 23-25.10 As

it relates to the issues raised by Sandra in this appeal, the parties agreed that

(1) “any alleged will of Jack Ikenaga, Sr. is null and void and of no effect”; (2)

Sandra “will withdraw objection and opposition to AHC’s claim against the

estate for approximately $489,000.82”; (3) Sandra “will withdraw objection

and opposition to Christine Ikenaga’s claim against the estate for

approximately $200,000.00”; (4) Sandra would return a Lexus car owned by

AHC back to it; and (5) Sandra would indemnify AHC and the estate. 15 RR 5-

6, 8, 15, 21, 22.

      The settlement also required appellees to prepare a written agreement

that would be signed by all parties. 15 RR 5. Formal documents were prepared,

but Sandra refused to sign them. 16 RR 1; 17 RR 1. Given the impasse,

appellees sought entry of a final judgment based upon the settlement

agreement. 16 RR 1-2.

      The trial court held a hearing on the appellees’ motion to enter

judgment. At that hearing, Sandra’s counsel confirmed that the proposed

judgment correctly tracked the settlement agreement read into the record two

months earlier. 17 RR 1, 3, 5 (“Otherwise we do concur that the judgment

that’s being presented by the defendants does track the October 7th court-

recited agreement.”). Further, to the extent that there were any variations or


10While under oath, and after a lengthy explanation by the trial court, Sandra affirmed on
the record that she was in agreement with the settlement terms. 15 RR 23-24.


                                           11
changes made by appellees after the judgment was first presented to Sandra’s

counsel, Sandra’s counsel agreed to those changes. 17 RR 8-9 (“We’ve

reviewed the changes. They are acceptable.”).

     Although the judgment correctly reflected the settlement terms, Sandra

sought additional relief during the hearing on the motion to enter judgment.

The settlement agreement read into the record required Sandra to return a

Lexus that was owned by AHC. 15 RR 15. But it was later revealed that Sandra

was in possession of two Lexus cars owned by AHC, a 2007 model and a 2010

model. See 17 RR 3-4. The final judgment required Sandra to return both cars.

7 CR 4679. Sandra asserted that she had paid for the 2010 Lexus, and she

asked that she be permitted to keep it. 17 RR 3-4. The trial court signed the

final judgment presented by appellees without addressing Sandra’s request. 17

RR 8-9.

III. Sandra Willingly Accepts the Benefits Conferred to Her Under
     the Final Judgment.
     In accordance with the settlement agreement, the final judgment set

forth the funds and property that were to be distributed to Sandra. 7 CR 4683-

84. She was to receive a series of payments from the estate that would

ultimately total $5,000,000.00. 7 CR 4683. The first payment was to be paid

within 7 days after the judgment was signed. 7 CR 4683. That $1,000,000.00

payment was to be paid by two cashier’s checks, one made payable to Sandra

for $385,189.95 and the other to her lawyer’s trust account for $614,810.05. 7



                                     12
CR 4683. Sandra was then to receive $2,000,000.00 by 5 p.m. on or before

December 31, 2014. 7 CR 4683.

      Sandra willingly accepted the first payment during the hearing on the

motion to enter the final judgment. 15 RR 12-13. She was presented with and

accepted two cashier’s checks at that time. 15 RR 13.

      The final judgment also required Sandra to return a number of items,

including Jack Sr.’s ashes. 7 CR 4686. During the latter half of the hearing on

the motion to enter judgment, it was revealed that Sandra had previously

disposed of the ashes in the Gulf of Mexico at Port Arthur, even though she did

not mention this fact during the settlement negotiations. 15 RR 28, 41, 42.

      Obviously displeased with Sandra’s apparent breach of the settlement

agreement, appellees sought to stay the December 2014 $2,000,000.00

payment so that they could conduct discovery regarding Sandra’s breach of the

agreement and to determine whether her lawyers were aware of the breach. 19

RR 3; 7 CR 4344. Relatedly, appellees filed motions to disqualify Sandra’s

lawyers. 7 CR 4355. The trial court suspended the payment obligation pending

a subsequent hearing on the motion to stay. 20 RR 5, 7; 7 CR 4689.

      Sandra perfected an appeal on January 2, 2015. 7 CR 4414.

   During a January 14, 2015 hearing, appellees formally abandoned the

  request for a stay with respect to the $2,000,000.00 payment. 20 RR 5.

 During that hearing, Sandra’s counsel asked for a recess so that he could

discuss the potential ramifications of accepting the payment on her appeal.


                                      13
20 RR 7. After that recess, counsel confirmed that Sandra wanted to accept

  the payment. 20 RR 8. Sandra then continued to prosecute this appeal.

                   SUMMARY OF THE ARGUMENT

      The final judgment must be affirmed for multiple, independent reasons.

Sandra is barred from challenging the final judgment because she has

knowingly accepted benefits conferred by the judgment.

      But, even if she had not accepted the benefits under the judgment, she

failed to preserve any complaint regarding the final judgment’s compliance

with the settlement agreement. She did not raise any objection with the trial

court regarding a material variance between the settlement agreement and the

final judgment. She did the opposite; Sandra confirmed that the final

judgment was in strict compliance with the settlement agreement. Finally,

even if the issue had been preserved, the final judgment should still be

affirmed because there is no material variance between the judgment and the

settlement agreement.

      The Court should reject Sandra’s complaints regarding the trial court’s

interlocutory summary judgment orders. The final judgment is not based upon

summary judgment rulings. Further, even if the judgment was based upon

summary judgment rulings, including evidentiary objections, Sandra has not

shown that the trial court abused its discretion. Sandra has also not shown

harm flowing from the exclusion of certain summary judgment evidence.

Sandra relies solely upon a series of conclusory statements in arguing that the


                                      14
trial court erred in sustaining objections and granting summary judgment.

Ultimately, Sandra’s misguided argument provides no basis for the Court to

reverse.
                                ARGUMENT

I.    The Final Judgment Must Be Affirmed.

      A.    Sandra Has Waived the Ability to Challenge the Final
            Judgment By Accepting the Benefits of That Judgment.
      It is well settled that an appellant cannot appeal a final judgment after

having accepted the benefits conferred by that judgment. Tex. State Bank v.

Amaro, 87 S.W.3d 538, 544 (Tex. 2002); Leedy v. Leedy, 399 S.W.3d 335, 339

(Tex. App.—Houston [14th Dist.] 2013, no pet.). Sandra has already accepted

the benefits of the final judgment that she now seeks to set aside. Accordingly,

the Court must affirm.

      Sandra accepted a $1,000,000.00 payment on December 5, 2014, during

the hearing on appellees’ motion to enter judgment. 17 RR 13. She then

accepted a $2,000,000.00 payment in January 2015, knowing full well that a

payment could adversely affect this appeal. 20 RR 8. In that regard, Sandra’s

counsel made the following representation to the trial court:

      Your Honor, on behalf of my client, I discussed with her the legal
      ramifications of having $2 million and accepting that as part of
      this judgment. And given the totality of the facts and
      circumstances, we discussed that, and my client is inclined to have
      that go ahead and be transferred to her directly. We’ve provided
      the routing number and account number we would like it to be
      transferred to. We would like to have that transferred as soon as
      possible, within two to three days at most.


                                      15
20 RR 8.

      In addition to accepting $3,000,000.00, she also accepted other

property that was awarded to her in the settlement agreement. See 19 RR 33-

34. This property includes real property, automobiles, construction

equipment, boats, furniture, and other personal property. 7 CR 4684. Indeed,

Sandra acknowledged that the parties had already begun performance under

the agreement. 7 CR 4351. Thus, Sandra is estopped from challenging the final

judgment. See Leedy, 399 S.W.3d at 339. 11

      B.     Sandra Did Not Preserve Her Complaint That the Final
             Judgment Does Not Comply With the Settlement
             Agreement.
      An appellant cannot complain on appeal if she did not first make her

objection known to the trial court and obtain a ruling on that objection. TEX.

R. APP. P. 33.1(a). “The complaint must identify the objectionable matter or

event sufficiently for the opposite party to cure any deficiency and for the trial

judge to know the nature of the alleged error.” PGP Gas Prods., Inc. v. Fariss,

620 S.W.2d 559, 560 (Tex. 1981). Any unpreserved complaint is waived. See

id.

      Sandra’s principal complaint on appeal is that the final judgment does

not strictly follow the settlement agreement that was dictated into the record.

In her opening brief, Sandra identifies four areas in which she believes there is


 The Court may consider this brief as also presenting a motion to dismiss Sandra’s appeal.
11

See, e.g., Leedy, 399 S.W.3d at 339.


                                           16
a variance between the settlement agreement and the final judgment: (1) the

enforceability of Jack Sr.’s will, (2) Sandra’s objections to AHC’s and

Christine’s claims against the estate, (3) Sandra’s right to seek indemnity from

appellees, and (4) a Lexus car.

       With respect to the first three issues, Sandra did not raise any objections

with respect to them in the trial court. Instead, she confirmed—through her

lawyers—that there was no variance between the final judgment and

settlement agreement. Sandra’s counsel confirmed that the proposed final

judgment correctly reflected the settlement agreement’s terms. 17 RR 1; see

also id. at 2 (“It does track the transcript and the agreement of the parties.

And so what’s being presented to you is the only document that I think that

accurately actually tracks the transcript.”); id.at 3 (“Yes. I will confirm, as Mr.

Ostrom has also, that the judgment that is being submitted by defendants does

appear to track the court-recited agreement in every respect . . . .”). Because

she did not raise any objection with the trial court, Sandra has waived the

ability to challenge those portions of the final judgment. See PGP Gas Prods.,

Inc., 620 S.W.2d at 560.12




12Even after the final judgment was signed, Sandra’s counsel continued to represent to the
trial court that the judgment correctly tracked the settlement agreement. 19 RR 8 (“. . . Mr.
Ford’s office provided a revised judgment that specifically tracked the agreement, and that’s
the judgment the Court’s entered and that’s the judgment that the parties have begun
performance under.”).


                                             17
      C.    There Is Strict Compliance Between the Final Judgment
            and the Settlement Agreement.
      Where a final judgment is based upon a settlement agreement, the

judgment must strictly comply with the agreement. Vickrey v. Am. Youth

Camps, Inc., 532 S.W.2d 292, 292 (Tex. 1976) (per curiam). Strict compliance

requires that the resulting judgment not conflict with the settlement

agreement’s terms. Rosales v. Rosales, No. 04-05-00906-CV, 2006 WL
2955602, at *2, 3 (Tex. App.—San Antonio Oct. 18, 2006, pet. denied) (mem.

op. on reh’g). Clerical errors and textual deviations that do not affect the

substance of the agreement do not require reversal. Id.; see also McLendon v.

McLendon, 847 S.W.2d 601, 610 (Tex. App.—Dallas 1992, writ denied).

Further, a trial court is not barred from disposing of issues in a final judgment

that were not resolved by the parties’ settlement agreement. See Rosales, 2006
WL 2955602, at *4.

            1.    The settlement agreement specifically referenced
                  Jack Sr.’s will and Christine’s claim against the
                  estate.
      Not only did Sandra not raise any complaint regarding the first two

issues at the time the final judgment was signed, but these issues were

specifically covered in the settlement agreement. The parties stipulated and

agreed “that any alleged will of Jack Ikenaga, Sr. is null and void and of no

effect.” 15 RR 5. Further, Sandra agreed to “withdraw objection and opposition

to Christine Ikenaga’s claim against the estate for approximately $200,000.”

15 RR 16.


                                       18
      There is no substantive variance between the settlement agreement and

final judgment. A mere deviation in words is insufficient for reversal if there is

no significant alteration in the original settlement terms or where the parties’

intent is not undermined. Rosales, 2006 WL 2955602, at **2, 3. In the

settlement agreement, the parties contemplated that the final document “will

incorporate other terms and conditions.” 15 RR 5. Thus, the parties

acknowledged that the final agreement would not be a word-for-word copy of

the settlement agreement.

      Other than point to small word changes, Sandra has not shown a

substantive deviation with respect to provisions in the final judgment

concerning Jack Sr.’s will. The parties intended to distribute the estate

according to the settlement agreement and not under the terms of Jack Sr.’s

will. See 15 RR 5. While the corresponding provision in the final judgment is a

whole paragraph, there is no substantive conflict between it and the settlement

agreement. The final judgment only provides that the parties are barred from

making a claim against the estate under the will or trust, and that any right to

estate property derives solely through the final judgment. 7 CR 4677. This is

the result that the parties contemplated in the settlement agreement. See 15

RR 5; see also Salmon v. Salmon, 395 S.W.2d 29, 32 (Tex. 1965) (“Under our

law a family settlement in which all of the heirs and beneficiaries agree that a

purported will shall not be probated is valid and enforceable.”).




                                       19
      There is likewise no substantive deviation with respect to Sandra

withdrawing her opposition to Christine’s claim against the estate. The final

judgment provides that Sandra’s “objection to Christine’s claim against the

Estate in the amount of $200,000.00 (“Christine’s Claim”) [is] hereby

overruled to the extent not already withdrawn by Sandra.” 7 CR 4679

(emphasis added). The settlement agreement provided that Sandra would

“withdraw objection and opposition to Christine Ikenaga’s claim against the

estate . . . within 14 days.” 15 RR 6.

      Whether Sandra’s opposition to Christine’s claim is overruled to the

extent not yet withdrawn or simply withdrawn, the result is the same:

Christine’s claim can be paid. The payment of Christine’s claim does not affect

Sandra’s substantive rights under the settlement agreement. Separate and

apart from Christine’s claim, the settlement agreement identifies the money

and property that Sandra is to receive from the estate and it is not contingent

upon the amount paid to Christine. At the end of the day, and irrespective of

the particular procedural means to be used, Sandra agreed to not oppose

Christine’s claim. Thus, the final judgment complies with the settlement

agreement and should be affirmed.

            2.     Sandra was not entitled to any indemnification by
                   virtue of the settlement.
      Sandra complains that the final judgment does not grant her any right of

indemnification against the appellees. But Sandra was not entitled to



                                         20
indemnity from any of the appellees. There is no mention of indemnification

in the handwritten settlement agreement. 21 RR Exhibit D-2. Further, based

upon the terms dictated into the record, only AHC and the estate were entitled

to indemnification. 15 RR 15 (providing that “there will be a full release and

indemnity agreement by Sandra and the estate as to all claims”); see also id.

22.

      The sole basis for Sandra’s assertion that she was entitled to indemnity

appears to be a misstatement by the trial court. The settlement agreement

included a liquidated damages clause. 15 RR 5. But it was clarified on the

record that AHC and Bailey would not be subject to that clause and AHC

would obtain a full release and indemnity. 15 RR 15, 20, 21. Nonetheless, the

trial court appears to have conflated Sandra’s indemnity obligations with the

liquidated damages clause on the record.

      [Counsel for Bailey]: Judge, similarly, I think it needs to be
      clarified that there would be no liquidated damages provisions
      applying to the administrator.

      THE COURT:       So then the indemnity agreement that was
      referenced is between the siblings, Mr. Ikenaga, Jr., and Ms.
      Ikenaga. Correct?

      [Counsel for Sandra]: Correct.

      [Counsel for AHC]: Well, and as to any claims by Ms. Ikenaga or
      the estate or by, through, or under them, against AHC also.

      THE COURT: Okay.

      [Counsel for Sandra]: I’m not sure what that means.


                                       21
     ....

     [Counsel for Jack Jr.]: I think what he’s speaking to is the
     damages clause. That really flows between the siblings and Ms.
     Ikenaga.

     [Counsel of Sandra]: Ms. Ikenaga.

     [Counsel for Jack Jr.]: Back and forth between them. That doesn't
     involve any of the other parties on the liquidated damages.
15 RR 21.

     Regardless of the trial court’s comments, the record does not support

Sandra’s argument that she was ever entitled to indemnity. No provision was

included in the final judgment, and Sandra concurred that it correctly tracked

the settlement agreement. 17 RR 1, 2, 3. Thus, the final judgment should be

affirmed.

            3.   Sandra was not entitled to any Lexus by virtue of
                 the settlement.
     The only question actually raised in the trial court with respect to the

final judgment relates to the 2010 Lexus car. The settlement agreement

required Sandra to return a 2007 Lexus owned by AHC. 15 RR 13, 15. The final

judgment requires Sandra to return the 2007 Lexus as well as a 2010 Lexus

that was also owned by AHC. 7 CR 4679.

     After conceding that the final judgment presented by appellees complied

with the terms of the settlement agreement, Sandra requested that she be

permitted to keep the 2010 Lexus that was also in her possession. 17 RR 3-4.




                                     22
The trial court implicitly denied that request when it signed the final

judgment.

      Sandra’s request for a Lexus car does not create a conflict between the

settlement agreement and the final judgment. Sandra was not entitled to any

Lexus car by virtue of the settlement. Under the terms of the settlement

agreement, Sandra was awarded several vehicles. 15 RR 7-8. But she was not

awarded a 2007 Lexus or a 2010 Lexus. See 15 RR 7-8. Sandra gave up all right

and title in the estate as part of the settlement, and she had no active claims

against AHC by the time the judgment was entered. 15 RR 5, 14.13

      If anything, Sandra’s post-settlement request for the car created a

conflict. She was seeking to open up the settlement agreement to insert new

terms by asking for additional property. See 15 RR 4. Sandra’s counsel even

acknowledged that the request was actually an attempt “to renegotiate

additional relief.” 19 RR 22. Thus, the final judgment must be affirmed.

II.   The Court Does Not Review the Trial Court’s Summary
      Judgment Orders in Determining Whether the Final
      Judgment Should Be Reversed.
      Sandra willfully agreed to settle her claims against appellees, promising

to dismiss her claims with prejudice. 15 RR 4. A final judgment was rendered

13 There was no legal basis for the trial court to have awarded Sandra the 2010 Lexus
because it was owned by AHC and not by Jack Sr.’s estate. By the time that she made her
request for the 2010 Lexus, Sandra no longer had any active claims against AHC. Summary
judgment had already been granted as to all of Sandra’s claims against AHC. 7 CR 4623.
Those claims were severed into a separate cause number, and Sandra had agreed not to
appeal the summary judgment. 15 RR 14. Thus, without any active claim, there would have
been no basis for Sandra to deprive AHC of its property, and she cannot show any harm
flowing from the final judgment.


                                          23
on the settlement agreement and not on any summary judgment order. See 7

CR 4672-73. Nonetheless, Sandra believes that the trial court should review

the propriety of the summary judgment orders in determining whether to

reverse the final judgment. The summary judgment orders and any evidentiary

objections are irrelevant to this appeal.

       The Court has a narrow inquiry in this case: does the final judgment

strictly comply with the settlement agreement? If yes, the Court must affirm.

See R.H. v. Smith, 339 S.W.3d 756, 765 (Tex. App.—Dallas 2011, no pet.). If

no, the Court may reform the judgment if the variance is a clerical error or

some other variance that does not affect the substance of the settlement

agreement. See Rosales, 2006 WL 2955602, at *2; McLendon, 847 S.W.2d at

610. The Court may reverse only if there is a material variance between the

final judgment and the settlement agreement. But a reversal in that instance

does not mean that the settlement agreement is set aside. Rather, the case will

“be remanded for entry of a judgment in accordance with the parties’

settlement agreement.” Rosales, 2006 WL 2955602, at *5; see also Clanin v.

Clanin, 918 S.W.2d 673, 678 (Tex. App.—Fort Worth 1996, no writ) (“We

remand the cause to the trial court for the limited purpose of reforming the

decree and entering judgment in accordance with the agreement reached by

the parties . . . .”).




                                      24
         A.     Sandra Misreads the Trial Court’s Order; It Did Consider
                Much of Sandra’s Summary Judgment Evidence When It
                Ruled on Appellees’ No-Evidence Motions for Summary
                Judgment.
         Sandra erroneously argues that the trial court excluded her summary

judgment evidence in response to appellees’ objections. 14 As it relates to her

response to the no-evidence motions for summary judgment, 15 Sandra’s

primary complaint appears to be that the trial court did not consider her

references to evidence filed in support of appellees’ motion for partial

summary judgment. 16

         Sandra asserts in her brief that the trial court did not consider

deposition excerpts attached to the appellees’ motion for partial summary

judgment because they were not authenticated. Br. of Appellant 27 (“The

disturbing part of the Court’s ruling is that the vast majority of the defendant’s

summary judgment evidence was in the form of deposition excerpts.”). She

also asserts that the trial court should have considered affidavits and exhibits

to those affidavits that were filed in support of appellees’ partial motion for

summary judgment. Br. of Appellant 28.

14Appellees objected to Sandra’s failure to plead the discovery rule. 13 RR 3. While this non-
evidentiary objection is discussed in passing in Sandra’s brief, it is not directly addressed in
the statement of issues presented or in the argument. See Br. of Appellant 8, 26. Sandra has
not directed the Court to any authority that would have permitted her to amend her
pleadings during the summary judgment hearing. Accordingly, appellees conclude that
Sandra’s appellate issue is limited to the exclusion of evidence and does not include any
issue regarding the sufficiency of her pleadings.
15Other than discussing the appellees’ partial motion for summary judgment and standards
for a traditional summary judgment, Sandra does not present any argument establishing
why the trial court erred in granting the motion.
16   Sandra does not address the summary judgment granted in AHC’s favor.


                                              25
      Sandra has misstated the trial court’s order. In ruling upon the

appellees’ no evidence motions for summary judgment, the trial court made it

clear that it was considering depositions attached to Sandra’s response “as well

as any exhibits attached to Defendants’ Motions for Summary Judgment.” 7

CR 4611. Even after considering that evidence, the trial court granted the

appellees’ motions. 7 CR 4611. Thus, Sandra’s third point of error must be

overruled because the trial court did not actually make the ruling that Sandra

discusses in her principal brief.

      B.    Even If the Court Was Required to Review the Merits of
            the Summary Judgment Orders, Sandra Has Waived Any
            Issue Regarding the Summary Judgments.
      “‘When a summary judgment movant objects to summary judgment

evidence proffered by the nonmovant, the burden lies upon the nonmovant to

request relief under rule 166a(f), including a continuance or the opportunity to

cure any formal defects in the nonmovant’s summary judgment evidence.’”

Birmingham-Queen v. Whitmire, No. 04-05-00646-CV, 2006 WL 1539587, at

*2 (Tex. App.—San Antonio June 7, 2006, no pet.) (mem. op.). The trial

court’s denial of such a request is reviewed for an abuse of discretion. See Tri-

Steel Structures, Inc. v. Baptist Found. of Tex., 166 S.W.3d 443, 447 (Tex.

App.—Fort Worth 2005, pet. denied); see also General Motors Corp. v. Gayle,

951 S.W.2d 469, 476 (Tex. 1997) (orig. proceeding). An order sustaining an

objection to summary judgment evidence is also subject to an abuse of

discretion standard of review. Doncaster v. Hernaiz, 161 S.W.3d 594, 601


                                       26
(Tex. App.—San Antonio 2005, no pet.); see also City of Brownsville v.

Alvarado, 897 S.W.2d 750, 753 (Tex. 1995).

      As has been discussed above, the trial court did not exclude the evidence

that Sandra believes was excluded. But even if the trial court had excluded

such evidence, Sandra has not demonstrated an abuse of discretion by the trial

court. Sandra presents no argument regarding the relevant standard of review

or authority demonstrating an abuse of discretion, either by denying a motion

for continuance or in excluding summary judgment evidence. Indeed, Sandra

did not seek a continuance of the hearing on the summary judgment motions.

Thus, any appellate issue challenging the exclusion of summary judgment

evidence must be overruled.

     But even if Sandra had cleared the first hurdle and established an abuse

of discretion, the Court would still have to affirm because her briefing is

inadequate. Although a trial court may have abused its discretion in excluding

summary judgment evidence, the appellant must still “demonstrate that the

exclusion probably resulted in an improper judgment.” Chandler v. CSC

Applied Techs., LLC, 376 S.W.3d 802, 824 (Tex. App.—Houston [1st Dist.]

2012, pet. denied); see also TEX. R. APP. P. 44.1. In doing so, the appellant

must “demonstrate that the judgment turns on the particular evidence

excluded.” Chandler, 376 S.W.3d at 824.

      Sandra’s briefing does not contain any analysis regarding the elements

challenged by appellees. There is likewise no discussion of the particular


                                      27
evidence that would have raised a fact issue on her claims. She relies solely

upon conclusory statements that she raised a fact question on her claims.

These conclusory statements are supported by little to no citations to the

record. See Br. of Appellant 24-26. Accordingly, Sandra is not entitled to any

relief from the Court. See Stephens v. Dolcefino, 126 S.W.3d 120, 128 (Tex.

App.—Houston [1st Dist.] 2003) (finding briefing waiver where appellant fails

to discuss any of the individual elements challenged by appellee in a motion

for summary judgment), pet. denied, 181 S.W.3d 741 (Tex. 2005); see also TEX.

R. APP. P. 38.1(h).17

III. Conclusion and Prayer.

      The final judgment must be affirmed. The Court should conclude that

Sandra waived any ability to challenge the final judgment by accepting the

benefits conferred by the judgment. The Court may also find that Sandra

waived any complaint regarding the final judgment because she conceded on

the record that the final judgment complied with the settlement agreement. In

sum, Sandra has not brought forth any legal theory or authority that would

require the judgment to be reversed.




17Sandra also makes other passing complaints in her briefing regarding the summary
judgment hearing, including a complaint that the trial court allowed expert testimony from
a Georgia attorney. Br. of Appellant 23-24. Mr. Donsbach was not an expert witness, but he
was an attorney of record for Jack Jr. and had been admitted pro hac vice. 7 CR 4602. But,
even if he had been admitted as a witness, Sandra waived any right to complain on appeal
because she did not present an objection to the trial court. See TEX. R. APP. P. 33.1(a).


                                           28
      WHEREFORE, PREMISES CONSIDERED, Appellees Jack H. Ikenaga,

Jr., Nancy Sumners, Christine Ikenaga, Patrick Gasiorowski, and Eric J.

Goodman respectfully pray that the Court affirm the final judgment and grant

other and further relief to which they may be justly and equitably entitled.




                                     29
Respectfully submitted,
/s/ Samuel V. Houston, III
SAMUEL V. HOUSTON, III
State Bar No. 24041135
HOUSTON DUNN, PLLC
4040 Broadway, Suite 440
San Antonio, Texas 78209
Telephone: (210) 775-0882
Fax: (210) 826-0075
sam@hdappeals.com

William H. Ford
State Bar No. 07246700
Veronica S. Wolfe
State Bar No. 24066095
FORD MURRAY, PLLC
10001 Reunion Place, Suite 640
San Antonio, Texas 78216
Telephone: (210) 731-6400
Fax: (210) 731-6401
bill.ford@fordmurray.com
veronica.wolfe@fordmurray.com
Shelayne Clemmer
State Bar No. 24044733
Kevin M. Young
State Bar No. 22199700
PRICHARD HAWKINS YOUNG, LLP
10101 Reunion Place, Suite 600
San Antonio, Texas 78216
Telephone: (210) 477-7400
Fax: (210) 477-7450 – Fax
sclemmer@phy-law.com
kyoung@phy-law.com

ATTORNEYS FOR APPELLEES
JACK H. IKENAGA, JR., NANCY
SUMNERS, CHRISTINE IKENAGA,
PATRICK GASIOROWSKI, AND
ERIC J. GOODMAN




30
                   CERTIFICATE OF COMPLIANCE

     In accordance with Texas Rule of Appellate Procedure 9.4, the
undersigned certifies that the foregoing computer-generated brief contains 7,110
words.

                                        /s/ Samuel V. Houston, III
                                        SAMUEL V. HOUSTON, III




                       CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing document
has been served in accordance with the Texas Rules of Appellate Procedure on
the 23rd day of September, 2015, to the following:

David L. McLane                            Via email/eservice
ATTORNEY AT LAW
9901 IH-10 West, Suite 695
San Antonio, Texas 78230
dlmclanelaw@yahoo.com

Roger L. McCleary                          Via email/eservice
Nicholas Stepp
BEIRNE, MAYNARD & PARSONS, L.L.P.
1300 Post Oak Boulevard
Suite 2500
Houston, Texas 77056
rmccleary@bmpllp.com

Mark Stanton Smith                         Via email/eservice
HEARD & SMITH, L.L.P.
3737 Broadway, Suite 310
San Antonio, Texas 78209
atysmith@heardandsmith.com



                                        /s/ Samuel V. Houston, III
                                        SAMUEL V. HOUSTON, III



                                      31
                                APPENDIX
A.   Final Judgment

B.   Affidavit of Jack Ikenaga, Jr. filed in support of appellees’ partial motion
     for summary judgment, which was omitted from the clerk’s record.




                                      A
APPENDIX A
.
'




                                       NO. 2011-PC-4330

    IN RE ESTATE OF                            §                 IN THE PROBATE COURT
                                               §
    JACK HIROMI IKENAGA, SR.,                  §                             NUMBER ONE
                                               §
    DECEASED                                   §                  BEXAR COUNTY, TEXAS

                                      NO. 2011-PC-4330-A

    IN RE: ESTATE OF                           §                 IN THE PROBATE COURT
    JACK HIROMI IKENAGA, SR.,                  §
    DECEASED;                                  §
    SANDRAIKENAGA                              §
                                               §
    v.                                         §                             NUMBER ONE
                                               §
    JACK IKENAGA, JR., WILLIAM D.              §
    BAILEY, AS TEMPORARY                       §
    ADMINISTRATOR OF THE ESTATE OF             §
    JACK HIROMI IKENAGA, SR.,                  §
    DECEASED, NANCY SUMNERS,                   §
    CHRISTINE IKENAGA, PATRICK                 §
    GASIOROWSKI, ERIC J. GOODMAN,              §
    AND ACCC HOLDING CORPORATION               §                  BEXAR COUNTY, TEXAS

                                     NO. 2011-PC-4330-B

    IN RE: ESTATE OF                           §                 IN THE PROBATE COURT
    JACK HIROMI IFF.NAGA, SR.,                 §
    DECEASED;                                  §
    SANDRA IKENAGA                             §
                                               §
    v.                                         §                             NUMBER ONE
                                               §
    ACCC HOLDING CORPORATION                   §                   BEXAR COUNTY, TEXAS

                                     FINAL JUDGMENT

           On October 7, 2014, this Court heard the above-styled and numbered causes. All

     parties appeared by and through their attorneys of record and announced that all matters

     and controversies between them had been compromised and settled by agreement, and the

    terms of such agreement were read into the Court's record and approved by all parties
("Settlement Agreement"). The Court found that the Settlement Agreement was just and

fair, and rendered judgment consistent with the parties' Settlement Agreement in open

court and on the record.

       On December 5,      2014,   this Court heard the parties' respective motions to enter a

written final judgment in the above-styled and numbered causes, as well as various

objections and arguments. The Court finds that, notwithstanding any objections,

motions and/or arguments by the parties, this Final Judgment strictly complies with

Settlement Agreement and this Court's oral rendering of judgment on October 7,          2014.

Therefore, the Court hereby incorporates its rulings on such objections into this Final

Judgment, and IT IS THEREFORE ORDERED, ADJUDGED AND DECREED AS

FOLLOWS:

                                   A. PARTIES AND DEFINITIONS

The Court hereby adopts the following definitions for purposes of this Final Judgment:

       1.      "Decedent" as used herein shall mean Jack H. Ikenaga, Sr., who died on

September     30, 2011,   and whose estate is made the subject of the above-entitled and

numbered causes.

       2.      Sandra Ikenaga ("Sandra") is the Decedent's widow and a Plaintiff in one

or more of the above-entitled and numbered causes.

       3· ·    Jack H. Ikenaga, Jr. ("Jack") is a child of the Decedent and a Defendant in

one or more of the above-entitled and numbered causes.

       4·      Nancy Sumners ("Narrey") is a child of the Decedent and a Defendant in

one or more of the above-entitled and numbered causes.

       s.      Christine Ikenaga ("Christine") is a child of the Decedent and a Defendant

in one or more of the above-entitled and numbered causes.


539083.1                                        2
          6.      Patrick Gasiorowski ("Patrick") is a grandchild of the Decedent and a

 Defendant in one or more of the above-entitled and numbered causes.

          7·      Eric Goodman ("Eric") is Sandra's son and a Defendant in one or more of

 the above-entitled and numbered causes.

          8.      ACCC Holding Corporation ("AHC") is a Delaware corporation and a

 Defendant in one or more of the above-entitled and numbered causes.

         9·       "William D. Bailey" ("Bailey" or "Temporary Administrator"), 1s the

 Temporary Administrator of the Decedent's estate as defined by the Texas Estates Code

 Sec.   22.012   ("Estate") and is a Defendant in his capacity as Temporary Administrator of

 the Estate in one or more of the above-entitled and numbered causes.

         10.      Amegy Bank, N.A. ("Amegy Bank") is a Defendant in one or more of the

 above-entitled and numbered causes.

         11.      "Sandra" or "Plaintiff' as used herein shall include Sandra, and her

 "Derivative Claimants" and "Representatives" as defined below.

         12.      "Ikenaga Defendants" shall mean Jack, Nancy, Christine, Patrick, and

 Eric, collectively and shall include any and all of their "Derivative Claimants" and

 "Representatives" as defined below.

         13.      "Defendants" as used herein shall mean all the individuals and entities

 identified hereinabove as a Defendant and who are parties to this Agreement, and shall

, include any and all of their "Derivative Claimants" and "Representatives" as defined

 below. Although the Lawsuit is only filed against Bailey in his capacity as Temporary

 Admin.istrator, for purposes of this Final Judgment, the term "Defendants" refers to

 Bailey in his capacity as Temporary Administrator and in his individual capacity.




 539083.1                                      3
       14.    "Derivative Claimants" shall mean any person or entity acting by, through,

or under an individual or entity (including by reason of marriage or family relationships

of any such person).

       15.    "Entities" shall mean those persons, associations, and/ or entities (whether

now in existence or not), and which are or were formerly owned or controlled, in whole

or in part, directly or indirectly, by an individual or entity, or any Derivative Claimant,

and their respective entities, past and present employers, employees, directors,

shareholders, officers, assigns, predecessors, successors, attorneys, representatives or

agent of such parties and/ or entities.

       16.    "Lawsuit" shall mean all causes of action asserted or which could be

asserted by any party in the above-entitled and numbered causes.

       17.    "Representatives" of a party, parties, or entity shall mean and include all of

that party's or parties' or entity's past and present principals, agents, servants,

employees, attorneys, accountants, appraisers, brokers, service providers, consultants,

experts, partners (both general and/or limited), equity participants, officers, directors,

shareholders, parent companies, subsidiaries, affiliates, predecessors, successors,

assigns, estates, beneficiaries, executors, administrators, guardians, conservators, heirs,

devisees, legatees, trustees, and other personal representatives.

       18.    "Effective Date" means the date this Final Judgment is signed.

       19.    The "1993 Will" means the Last Will of Jack H. Ikenaga allegedly executed

by the Decedent on August 16, 1993, and filed for probate in Cause No. 2011 PC 4330, in

Bexar County, Texas.




                                             4
        20.   "Sandra's Attorneys" means any and all attorneys (and their respective law

firms) who have represented Sandra in the Lawsuit or any matter ancillary to the

Lawsuit.

        21.   "Defendants' Attorneys" means any and all attorneys (and their respective

law firms) who have represented any,,_ of the Defendants in the Lawsuit or any matter

ancillary to the Lawsuit.

        22.   The "1993 Trust" means the "Jack H. Ikenaga Declaration of Trust dated

August 16, 1993."

        23.   "Decedent's Entities" shall mean the Decedent and those persons,

associations, trusts, and/or entities (whether now in existence or not), and which are or

were formerly owned or controlled, in whole or in part, directly or indirectly, by the

Decedent and the past and present employers, employees, directors, shareholders,

officers, assigns, predecessors, successors, attorneys, representatives or agents of such

entities.

                            B. No OUTSTANDING CLAIMS

       1.     Based upon the testimony and representations of the parties, the court

finds that there are no actual and/ or potential claims, demands, suits, causes of action,

charges and grievances by, through, or under any party, which concern or relate in any

way, directly or indirectly, to the parties, the property of the Estate, or the Lawsuit,

except for matters as may be expressly excluded in this Final Judgment.

       2.     Based upon the testimony and representations of the parties, the court

finds that no party has assigned, authorized or transferred (in any way, whether directly

or indirectly) any claims, demands, suits, causes of action, charges, or grievances of any

kind or character, which any party has or may have had prior to and including the


                                            5
Effective Date against any of the Defendants or the Estate.

      3·      Based upon the testimony and representations of the parties, the court

finds that no party has or owns any part of any actual or potential claims, demands,

suits, causes of action, charges, or grievances of any kind or character against the

Defendants or the Estate which are not subject to and disposed of by this Final

Judgment.

                              C. DISPOSITION OF ESTATE

1.    Decedent's Testamentary Instruments: The Court finds that neither the "1993
      Will" nor the "1993 Trust" are valid testamentary documents and further finds
      that no party is aware of any unrevoked will or trust that Decedent may have
      executed. Therefore, the court orders that each party (i) shall refrain forever
      from directly or indirectly seeking to have the 1993 Will or any other will or
      purported will of the Decedent admitted to probate by any court in any
      jurisdiction whatsoever, (ii) shall never use, represent or rely upon the 1993 Will
      or 1993 Trust as evidence of title to any interest such party may claim in the
      Estate or Estate property, (iii) shall never claim title to any of the Decedent's
      property, benefits, insurance, contracts, or other rights SAVE and EXCEPT as
      provided by this Final Judgment.

2.    The Estate shall pass as expressly determined by this Final Judgment under the
      laws of intestate succession and the family settlement doctrine of the state of
      Texas as construed, determined and settled according to this Final Judgment.

3·    An heirship determination shall order the partition and distribution of the Estate,
      subject to the administration of the Estate, as follows:

      a.     Distribution And Partition To Sandra: From the Estate, Sandra shall
             receive (or has already received) the property and sums (subject to any
             liens, encumbrances, and taxes) identified on Exhibit A, which is attached
             to this Final judgment and fully incorporated as if restated herein, as and
             in full satisfaction of all of her actual and/or potential entitlements, rights,
             claims and/or other interests in or to:. (i) Sandra's one-half (1/2) interest
             in the community property estate of the Decedent and Sandra; (ii) an
             intestate share of the Estate; (iii) any family allowance, marital share,
             forced share, homestead rights, and any allowances in lieu thereof; and,
             (iv) any and all other rights, interests or potential entitlements in the
             remainder of the estate of the Decedent. The Ikenaga Defendants and
             Bailey are ordered to execute formal conveyance documents, for any titled
             property identified in paragraph 3 of Exhibit A within their respective



                                            6
              control, to Sandra within thirty (30) days following the date the Court
              enters an order on the heirship determination.

       b.    Specific Property Passing To Ikenaga Defendants: The Ikenaga
             Defendants shall receive from Sandra all items identified on Exhibit B,
             which is attached to this Final Judgment and fully incorporated as if
             restated herein, subject to the following terms:

             1.     Sandra shall deliver to the Temporary Administrator (unless
                    otherwise noted) all items identified on Exhibit B, which are in her
                    possession or subject to her control, no later than s:oo p.m. on the
                    seventh (~) day following the Effective Date. The Court orders that
                    any and all claims or potential claims belonging to Sandra or her
                    Attorneys against the property on Exhibit B are hereby extinguished
                    and/ or dismissed with prejudice.

             2.     If Sandra is not in possession or control of one or more of the items
                    on Exhibit B, she is hereby ordered to execute a sworn statement
                    attesting to the fact that she does not have such property in her~
                    possession or control and shall deliver that sworn statement to the
                    Temporary Administrator and the Ikenaga Defendants no later than
                    s:oo p.m. on the seventh (7th) day following the Effective Date.

             c.     The Estate, SAVE and EXCEPT ONLY the property listed on Exhibit
                    A and Exhibit B (and including without limitation any property that
                    would otherwise pass to Sandra under any will, contract, or the laws
                    of intestate succession), shall pass in equal undivided interests to
                    the Ikenaga Defendants, subject to the administration of the estate.
                    The Court orders that any and all claims or potential claims
                    belonging to Sandra or her Attorneys against the properr; of the
                    Estate are hereby extinguished and/ or dismissed with prejudice.
                    Plaintiff shall execute formal conveyance documents to the Ikenaga
                    Defendants within thirty (30) days following the date the Court
                    enters an order on the heirship determination.

       d.    AHC Stock: The Court orders that the 21.02 shares of AHC stock in the
             Estate be sold and transferred to AHC or its designee, identified in writing
             by AHC, at the set price of $86,310.00/share.

3.     Administration of Estate:

       a.    Control: Jack, or his designee, will make all decisions related to the
             Estate's administration after the Effective Date, subject to Court approval
             and that of the Temporary Administrator, when necessary.

       b.    Estate's Payment of Claims: The Court finds that Sandra's objection to
             ARC's claim against the Estate in the amount of $48g,o6o.82 ("ARC's


539083.1                                   7
                Claim") and her objection to Christine's claim against the Estate in the
                amount of $2oo,ooo.oo ("Christine's Claim") are hereby overruled to the
                extent not already withdrawn by Sandra. The Temporary Administrator or
                his successor shall pay the ARC Claim to ARC and Christine's Claim to
                Christine in the due course of the Estate's administration, and upon
                approval of the claim by the court as required by the Texas Estates Code,
                provided, however, such claim shall be paid in full no later than 180 days
                following the Effective Date.

       c.       Cooperation: All parties are ordered to sign and deliver any and all
                necessary papers, documents, tax returns, transfers, deeds, bills of sale,
                and any other document requested in order to effectuate the provisions
                and purpose of this Final Judgment. Sandra is ordered to fully cooperate
                and comply with any request from the Court and/ or any Defendant with
                regard to any matter related to the Estate, including (without limitation)
                tax matters. Specifically, and without limiting the forgoing provision in
                any way, Sandra is ordered to deliver to AHC, through its representative
                Ross Bennett, the 2007 Lexus automobile (VIN JTHGL46F075002870)
                and 2010 Lexus automobile (VIN JTHGL1EF2A50416oo) titled in ACCC
                Insurance Company's name along with all sets of keys and the license
                plates to such automobiles no later than s:oo p.m. on the seventh (7th) day
                following the Effective Date.

4.     Disposition of Related Actions: With respect to Cause No. 2011-PC-4330-B,
       styled Sandra Ikenaga v. ACCC Holding Corporation, Sandra has voluntarily
       waived her appeal to the final judgment in such case and is hereby ordered not to
       file any motions or other documents which would challenge, affect, or impair the
       finality of such judgment.

s.     S::~ndr::~'s Li::~bilitv:
                          The court finds that Sandra is 100% responsible for any and all
      contractual, equitable, tax, or other liability associated with the property Sandra
      has received or will receive pursuant to the parties' Settlement Agreement and/ or
      this Final Judgment, including (without limitation) all ad valorem taxes on such
      property owing for 2014, as well as any and all such liability associated with any
      property or liability Sandra failed to disclose to the Court and/ or the Temporary
      Administrator.

6.     Liquidated Damages: The Court hereby orders that if Plaintiff fails to timely
       satisfy any obligation owed to one of the Ikenaga Defendants pursuant to this
       Final Judgment, such Ikenaga Defendant shall provide written notice to Roland
       Colton of Sandra's breach and Sandra shall have ten (10) days to cure such
       breach ("Cure Notice"). If Sandra fails to cure such breach, the Ikenaga
       Defendant shall provide written notice to Roland Colton of such failure to cure
       ("Breach Notice") and Sandra shall deposit $1,ooo,ooo.oo into the Court's
       registry within thirty (30) days of the date Breach Notice is provided to Roland
       Colton, and those funds shall remain in the Court's registry until the Court
       renders a decision on the alleged breach and enters a conforming order. If Jack


539083.1                                      8
       fails to satisfy the obligations owed to Plaintiff as set forth in this Final Judgment,
       Roland Colton shall provide Cure Notice to Jack and Jack shall have ten (10) days
       to cure such breach. If Jack fails to cure such breach, Roland Colton shall provide
       Breach Notice to Jack and Jack shall deposit $1,ooo,ooo.oo into the Court's
       registry within thirty (30) days of the date Breach Notice is provided to Jack, and
       those funds shall remain in the Court's registry until the Court renders a decision
       on the alleged breach and enters a conforming order.

7·     Previous Transactions. Sandra is hereby ordered to not make any claim for
       damages, interest in, or any type of equitable relief with regard to the formation,
       capitalization, ownership, transfers of interests in, operation, merger,
       termination or liquidation of any of the Decedent's Entities. To the extent Sandra
       has any such claims, those are hereby extinguished and dismissed with prejudice.
       The parties are ordered to cooperate as necessary to present proposed orders to
       this Court confirming the validity and nature of all prior transfers of ownership
       interests and assets of the Decedent's Entities.

8.     Attorneys' Fees: Each Party shall be solely responsible for the payment of their
       respective attorneys' fees, court costs, expert witness fees, court reporter's fees,
       and all other expenses incurred on said Party's behalf as a result of or in
       connection with the Lawsuit, the Settlement Agreement and/ or this Final
       Judgment, unless the Temporary Administrator and the Ikenaga Defendants
       determine that a portion of their attorney's fees and costs should be reimbursed
       from the Estate (and such agreement is approved by the Court). The Estate shall
       be responsible for the fees and expenses incurred by the Temporary
       Administrator. If it becomes necessary to assert any claim to enforce or defend
       the provisions of this Final Judgment, the prevailing Party shall be entitled to
       recover reasonable attorney's fees and other related litigation expenses from the
       non-prevailing Party.

                  D. ALL CLAIMS AND POTENTIAL CLAIMS RESOLVED

       1.    Except as previously stated herein, and pursuant to the Settlement

Agreement and representations of the parties, the Court hereby extinguishes and

dismisses with prejudice all claims and potential claims arising out of the events made

the subject of the Lawsuit which Sandra has or may have against any Defendant, against

William D. Bailey in his individual capacity, and against the Decedent and/ or the Estate.

This includes all such claims and potential claims, whether known or unknown, and any

suits, demands, causes of action, charges or grievances of any kind or character

whatsoever, heretofore or hereafter accruing for or because of any matter done, omitted


                                              9
or suffered to be done by any such party hereto prior to and including the date hereof,

and in any manner (whether directly or indirectly) arising from or related to the

Lawsuit, save and except for the representations, warranties, and obligations under this

Final Judgment. Additionally, Sandra shall indemnify and hold ARC harmless from and

against any and all claims arising out of or in connection with any matters that were or

could have been raised in the Lawsuit. In the event Plaintiff breaches this Settlement

Agreement, Plaintiff shall indemnify and hold ARC harmless from such breach.

       2.    Except as previously stated herein, and pursuant to the Settlement

Agreement and representations of the parties, the Court hereby extinguishes and

dismisses with prejudice   ~1   claims and potential claims arising out of the events made

the subject of the Lawsuit which Defendants have or may have against each other .

and/ or against Sandra. This includes all such claims and potential claims, whether

known or unknown, and/or any suits, demands, causes of action, charges or grievances

of any kind or character whatsoever, heretofore or hereafter accruing for or because of

any matter done, omitted or suffered to be done by any such party hereto prior to and

including the date hereof, and in any manner (whether directly or indirectly) arising

from or related to the Lawsuit, save and except for the representations, warranties, and

obligations under this Final Judgment. Additionally, the Estate shall indemnify and

hold ARC harmless from and against any and all claims arising out of or in connection

with any matters that were or could have been raised in the Lawsuit. In the event the

Estate breaches this Settlement Agreement, the Estate shall indemnify and hold ARC

harmless from such breach.



                                         E. NOTICE


                                             10
         Any notice required by this Final Judgment must (1) be in writing and (2) sent via

certified mail to the party. Notices shall be deemed to have been timely made if received

or postmarked before or at the time that notice is due. If Sandra changes her address at

any point between the Effective Date and five (5) years from the Effective Date, she is

ordered to notify the Temporary Administrator, or any subsequent administrator or

executor of the Estate, and the Defendants by providing her new address no later than

seven days after the change of address.·

                       F. RELIEF NOT GRANTED AND DATE OF JUDGMENT

         With the entry of this Final Judgment, all of Sandra's claims have been addressed

and all of her interest in the Estate has been fully and finally disposed of and she is no

longer an "interested person" as defined .by the Texas Estates Code. As a result, the

Court ORDERS that no further notice is required to Sandra or her counsel under Texas

Rule of Procedure 21 or under any provision of the Texas Estates Code.

         IT IS ORDERED AND DECREED that all relief requested and not expressly

granted is denied. This is a final judgment, for which let execution and all writs and

processes necessary to e·nforce this judgment issue. This judgment finally disposes of all

claims and all Parties and is appealable.

         This Final Judgment was judicially PRONOUNCED AND RENDERED in this

Court at 100 Dolo rosa, San Antonio, Bexar County, Texas on October 7,    2014,   but signed

on the    ~day of December, 2014.




                                             11
                                     ExHIBIT A

1.   Plaintiff shall keep all funds previously distributed to Plaintiff from the Estate,
     including the following:

     a.     The tax refund received in connection· with the 2011 Form 1040 Sandra
            filed, in the amount of $631,913.00;

     b.     $1,30o,ooo.oo received on or about March 12, 2013, as a distribution of
            the corpus of the Estate;

     c.     $105,215.00 received on or about November 20, 2013, as a distribution of
            Estate income;

     d.     $162,730.29 received on or about March 12, 2013, as a distribution of
            Estate income.

2.   In addition to amounts identified in No. 1, above, Plaintiff will receive a total of
     $5,000,ooo.oo from the Estate, which will be payable to Plaintiff as follows and
     delivered, unless otherwise ·provided, by bank w:ire as the Plaintiff. directs in
     writing to both the Temporary Administrator (or his successor) and Jack at least
     30 days before each due date:

     a.    $1,ooo,ooo.oo by 5:00 p.m. on or before the seventh       (~)   day following
           the Effective Date to be paid as follows:

           (1)    A cashier's check payable to "Roland C. Colton Client Trust
                  Account" in the sum of $614,810.05; and

          · (2)   A cashier's check payable to "Sandra A. Ikenaga" in the sum of
                  $385,189.95.

     b.    $2,ooo,ooo.oo by 5:00p.m. on or before December 31, 2014; and·

     c.    $2,ooo,ooo.oo paid over five (5) years and bearing 2% simple interest as
           follows:

                           Payment           Payment
                              Date           Amount
                           6/30/2015        $200,000.00
                           12/31/2015       $200,000.00
                           6/30/2016        $200,000.00
                           12/31/2016       $200,000.00
                           6[30/2017       .$200,000.00
                           12/31/2017       $200,000.00
                           6/30/2018        $200,000.00
                           12/31/2018       $200,000.00


                                          12
                            6/30[2019      $2oo;ooo.oo
                            12/31/2019     $200,000.00
                            12/31/2019     $110,000.00
                                               (accrued
                                               interest)

3.   Plaintiff shall keep possession of or shall receive the following real estate, motor
     vehicles, and other personal property and accepts such iri their current "As Is"
     condition and location:

     a.    21200 Wilderness Oak, San Antonio, Texas, by Special Warranty Deed or
           Administrator's Deed prepared by counsel for Sandra;

     b.    20851 Great Navajo, San Antonio, Texas, by Special Warranty Deed or
           Administrator's Deed prepared by counsel for Sandra;

     c.     20935 Great Navajo, San Antonio, Texas, by Special Warranty Deed or
           Administrator's Deed prepared by counsel for Sandra;

     d.    3654 MLK, Jr. Blvd. (and adjoining lot) Port Arthur, Texas ("the Fish
           Camp"), by Special Warranty Deed or Administrator's Deed prepared by
           counsel for Sandra;

     e.    2006 Toyota Rav 4 in Plaintiffs possession;

     f.    2000 Toyota Prerunner located at ARC's corporate Houston office;

     g.    2000 Chevrolet Tahoe located at AHC's Georgia office;

     h.    Electronic. golf cart;

     I.    Massage chair, antique table and chairs, located at AHC's Houston office;

     ]·    Motorboat and trailer located at the ARC's Houston Office;

     k.    All personal property in Plaintiffs possession and subject to her control,
           except for any property identified on Exhibit B to this Final Judgment;

     I.    Kawasaki ATV in Plaintiffs possession;

     m.    Backhoe in Plaintiffs possession;

     n.    1988 Ebbtide boat located at ARC's Houston Office;

     0.    1997 Toyota· Camry titled in Sandra's name and located in Alpharetta,
           Georgia



                                          13
4·     Plaintiff will remain an employee of Isthmus, Inc. ("Isthmus'.') until and no later
       than October 6, 2015, as a bridge to her 65th birthday, pursuant to the following
       terms:

       a.     Plaintiff is enjoined from interfering directly or indirectly with the
              operations of Isthmus. If Plaintiff must communicate regarding issues
              related to human resources, compensation, or health insurance coverage,
              Plaintiff may contact Leah Treille or her assistant directly at Isthmus, Inc.




539083.1                                    14
                                      EXHIBITB

1.    Pictures from family trips to Japan;

2.    Old family photo albums;

3.    Framed picture of Nancy in a Kimono;

4·    Nikon camera and lens;

s.    The Decedent's diploma;

6.    The Decedent's citizenship plaque;

7.    Historical family records;

8.    Chinese chess set (believe to be hand-crafted and of collector-grade value; last
      seen in secret storage under stairwell at 21200 Wilderness Oak, San Antonio,
      Texas);

9.    Lord of the Rings books;

10.   The following collectible-grade edition Charles Dickens books:

      a.    Our Mutual Friend;
      b.    Bleak House;
      c.    Martin Chuzzlewit;
      d.    A Tale of Two Cities;
      e.    Christmas Stories;
      f.    David Copperfield;
      g.    Pickwick Papers;
      h.    The Old Curiosity Shop.

11.   The Decedent's ashes (to be delivered to Eric Goodman, or his designee, instead
      of the Temporary Administrator) no later than s:oo p.m. on the seventh (7th) day
      following the Effective Date.




                                             15
APPENDIX B